Title: From James Madison to Thomas Jefferson, 8 October 1788
From: Madison, James
To: Jefferson, Thomas


Dear Sir
New York Octr. 8. 1788
Herewith inclosed are a letter for yourself forwarded to my hands from General Washington, and two others for the Marquis, one from the same quarter, the other from myself. I put both the last under cover to you, not knowing what regard may be due to Newspaper authority, that the Marquis is under the open displeasure of the Court, and may therefore be the less likely to receive letters thro’ any other channel. Sometimes the report runs that he is in the Bastile; at another that he is at the head of a revolt in some one of the Provinces.
My last letters have followed each other so quickly and the last of all is of such recent date, that this opportunity by a gentleman going to France, enables me to add little to what has been already communicated. The result of the Meeting at Harrisburg was the latest event worthy of notice at the date of my last. Nothing has since taken place in relation to the New Government, but the appointment of Mr. Robt. Morris, and a Mr. McClay, to represent Pennsylvania in the Senate. A law has also passed in that State providing for the election of members for the House of Reps. and of electors of the President. The Act proposes that every Citizen throughout the State shall vote for the whole number of members allotted to the State. This mode of election will confine the choice to characters of general notoriety, and so far be favorable to merit. It is however liable to some popular objections urged agst. the tendency of the new System. In Virginia, I am inclined to think the State will be divided into as many districts, as there are to be members. In other States, as in Connecticut the Pena. example will probably be followed. And in others again a middle course be taken. It is perhaps to be desired that various modes should be tried, as by that means only the best mode can be ascertained. There is no doubt that Genl. Washington will be called to the Presidency. For the vice Presidency, are talked of principally Mr. Hancock & Mr. Adams. Mr. Jay or Genl. Knox would I believe be preferred to either, but both of them will probably chuse to remain where they are. It is impossible to say which of the former would be preferred, or what other Candidates may be brought forward.
I have a letter from Mr. George Lee Turberville of Virginia requesting me to mention to you a report proceeding from Greenwich that a Docr. Spence and his lady, (the former a Virginian of respectable family in the lower End of the Northern Neck, and whose mother is still living, in a second marriage with a Docr. Thomson of Westmoreland County) were captured on their way to Virginia and carried into Algiers. This event is said to have happened seven or eight years ago, though discovered but lately, it having been taken for granted that the vessel and all on board had perished at sea. I am much inclined to believe that this supposition is the true one, and that the Greenwich story has no foundation. I communicate it nevertheless as requested by Mr. Turberville, that you may have an opportunity of collecting for the friends of Docr. Spence any information which may be interesting to them, and of taking any steps that such information may suggest in behalf of the distressed.
I have already acquainted you with the result of my enquiries in the case of Mrs. Burke. The effects in the hands of Wm. S. Brown had been delivered over to a Mr. Kemble a respectable mercht. here, who is admtr. to the deceased Burke and who tells me that the whole Estate of the latter does not pay his debts.
I shall send along with this a few seed of the sugar maple, the first & the whole that I have been able to obtain. I wish you all happiness & remain Dr. Sir Yrs. most Affecly.
Js. Madison Jr.
